Per Curiam.

The complaint is defective in many particulars of substance, and cannot be sustained. Commonwealth v. Phillips, 16 Pick. 211. It does not set forth to whom the liquor was sold, nor that it was sold to a person unknown. Neither does it state the quantity sold ; which may have been twenty-eight gallons, and that to be carried away at one time. The place of sale is said to be used for the purpose of tippling or gaming, but this is merely a description of the shop ; it does not indicate where the liquor was to be used. The complaint ought to show, that the liquor was either sold in a less quantity than twenty-eight gallons, or that it was to be consumed on the defendant’s premises.

Judgment of Court of Common Pleas reversed and proceedings quashed.